 


109 HCON 31 IH: Expressing the sense of Congress with respect to human rights in Central Asia.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 31 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Ms. Ros-Lehtinen (for herself and Mr. Ackerman) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress with respect to human rights in Central Asia. 
 
Whereas the Central Asian countries of Kazakhstan, Kyrgyzstan, Tajikistan, Turkmenistan, and Uzbekistan are providing the United States with important assistance in the war in Afghanistan, including military basing, overflight rights, and the facilitation of humanitarian relief; 
Whereas America’s victory over the Taliban in Afghanistan in turn provided important benefits to these Central Asian countries, removing a regime that threatened their security, and significantly weakening the Islamic Movement of Uzbekistan, a terrorist organization that had previously staged armed raids from Afghanistan into the region; 
Whereas the United States has consistently urged the countries of Central Asia to open their political systems and economies and to respect human rights, both before and since the attacks against the United States that occurred on September 11, 2001; 
Whereas Kazakhstan, Kyrgyzstan, Tajikistan, Turkmenistan, and Uzbekistan are members of the United Nations and the Organization for Security and Cooperation in Europe (OSCE), both of which confer a range of human rights obligations on their members; 
Whereas, although the United States recognizes that there are marked differences among the social structures of these Central Asian countries and their commitments to democratic and economic reform, according to the Department of State’s Annual Country Reports on Human Rights Practices, the governments of such countries, to differing degrees, restrict freedom of speech and association, restrict or ban the activities of human rights organizations and other nongovernmental organizations, harass or prohibit independent media, harass or imprison political opponents, practice arbitrary detention and arrest, and engage in torture and extrajudicial executions; 
Whereas in March 2004, the United Nations announced the deployment of an international human rights expert in Kazakhstan as its regional adviser for Central Asia in order to provide advice and training to government officials and policy makers, nongovernmental organizations, United Nations agencies, and other international organizations; 
Whereas in April 2004, the European Bank for Reconstruction and Development decided to limit its investment in Uzbekistan due to the lack of progress in human rights, following the expiration of the one-year deadline the Bank had set for the Uzbek Government to meet specific human rights benchmarks as a condition for further engagement; 
Whereas in July 2004, after a Department of State review of democratization in Uzbekistan, Secretary of State Colin Powell decided that the Government of Uzbekistan was not fulfilling the terms of a 2002 Strategic Partnership Framework agreement that mandated substantial and continuing progress on democratization, and decided not to certify Uzbekistan as eligible to receive United States assistance; 
Whereas, by continuing to suppress human rights and to deny citizens peaceful, democratic means of expressing their convictions, the countries of Central Asia risk fueling popular support for violent and extremist movements, thus undermining the goals of the Global War on Terrorism; 
Whereas President Bush has made the defense of human dignity, the rule of law, limits on the power of the state, respect for women and private property and free speech and equal justice and religious tolerance strategic goals of United States foreign policy in the Islamic world, arguing that a truly strong nation will permit legal avenues of dissent for all groups that pursue their aspirations without violence; and 
Whereas Congress has expressed its desire to see deeper reform in the countries of Central Asia in resolutions and other legislation, most recently conditioning assistance to Uzbekistan on its progress in meeting human rights and democracy commitments to the United States: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)the Governments of Kazakhstan, Kyrgyzstan, Tajikistan, Turkmenistan, and Uzbekistan should accelerate democratic reforms and fulfill their human rights obligations, including, where appropriate, by— 
(A)releasing from prison all individuals jailed for peaceful political activism or the nonviolent expression of their political or religious beliefs, including Felix Kulov in Kyrgyzstan; 
(B)fully investigating any credible allegations of torture and prosecuting those individuals responsible; 
(C)permitting the free and unfettered functioning of independent media outlets, independent political parties, and nongovernmental organizations, whether officially registered or not; 
(D)permitting the free exercise of religious beliefs and ceasing the persecution of members of religious groups and denominations not registered with the state; 
(E)holding free, transparent, competitive, and fair elections; and 
(F)making publicly available documentation of their revenues and expenditures and punishing those individuals engaged in official corruption; 
(2)the President, the Secretary of State, and the Secretary of Defense should— 
(A)continue to raise at the highest levels with the governments of the countries of Central Asia specific cases of political and religious persecution, and urge greater respect for human rights and democratic freedoms at every diplomatic opportunity; 
(B)continue to take progress in meeting the goals outlined in paragraph (1) into account when determining the level and frequency of United States diplomatic engagement with the governments of the countries of Central Asia, the allocation of United States assistance for such countries, and the nature of United States military engagement with such countries; 
(C)ensure that the provisions of the annual foreign operations, export financing and related programs appropriations Act continue to be fully implemented to ensure that United States assistance does not benefit the security forces of Central Asian countries that are implicated in violations of human rights; 
(D)follow the recommendations of the United States Commission on International Religious Freedom by designating Turkmenistan a Country of Particular Concern under the International Religious Freedom Act of 1998 and by making clear that Uzbekistan risks a similar designation if conditions in that country do not improve; 
(E)urge the Government of Turkmenistan to respect the right of imprisoned opposition leader Boris Shikmuradov to due process and a fair trial and to release democratic activists and their family members from prison;  
(F)urge the Government of the Russian Federation not to extradite to Turkmenistan members of that country’s political opposition and to condition future bilateral relations with the Government of Turkmenistan on concrete, verifiable improvements in human rights and encourage political and economic reforms;  
(G)work with the Government of Kazakhstan to create a political climate free of intimidation and harassment, including releasing political prisoners and permitting the return of political exiles, most notably Akezan Kazegeldin, and to reduce official corruption, including by urging the Government of Kazakhstan to cooperate with the ongoing Department of Justice investigation, and if convicted independent journalist Sergey Duvanov decides to appeal his verdict, to ensure that due process will be strictly followed in accordance with Kazakhstani law and international standards of justice; 
(H)work with the Government of Uzbekistan to address the serious concerns about systemic torture documented in the reports of the United Nations Special Rapporteur on Torture and to implement recommendations made in the report; 
(I)work with the Government of Kyrgyzstan to introduce changes in the recently adopted constitution that would address concerns about protections for human rights and balance of powers; and 
(J)support, through United States assistance programs, those individuals, nongovernmental organizations, and media outlets in the countries of Central Asia working to establish more open societies, to support the victims of human rights abuses, and to expose official corruption; and 
(3)United States assistance to the governments of the countries of Central Asia, made possible by their cooperation in the war in Afghanistan, can be sustained only if there is substantial and continuing progress toward meeting the goals outlined in paragraph (1).  
 
